

117 S156 IS: TRICARE Retiree Protection Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 156IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Daines (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo permit reenrollment and establishment by retiree beneficiaries of monthly enrollment fee payment for TRICARE Select at any time during 2021, and for other purposes.1.Short titleThis Act may be cited as the TRICARE Retiree Protection Act.2.Reenrollment and establishment by retiree beneficiaries of monthly enrollment fee payment for TRICARE Select at any time during 2021(a)In generalA covered beneficiary described in subsection (b) may, at any time during 2021, reenroll in TRICARE Select.(b)Covered beneficiariesA covered beneficiary described in this subsection is any covered beneficiary in the retired category who—(1)is enrolled in TRICARE Select as of December 31, 2020; but(2)did not establish monthly enrollment fee payment for TRICARE Select during 2021 during the 2020 TRICARE Open Season.(c)Requirements in connection with reenrollment(1)In generalA covered beneficiary who reenrolls in TRICARE Select pursuant to subsection (a) shall, at the time of reenrollment—(A)pay a portion of the annual enrollment fee for TRICARE Select for 2021 equal to—(i)the monthly enrollment fee payment for TRICARE Select during 2021 applicable to the covered beneficiary; multiplied by(ii)the number of months in 2021 that have elapsed as of the date of reenrollment; and(B)establish month enrollment fee payment for TRICARE Select during 2021 for the remaining months of 2021.(2)Partial monthFor purposes of paragraph (1)(A)(ii), the month in which a covered beneficiary reenrolls in TRICARE Select shall be treated as a full month.(d)DefinitionsIn this section:(1)The term covered beneficiary in the retired category means any covered beneficiary enrolled in TRICARE Select in the retired category under section 1075(b)(1)(B) of title 10, United States Code.(2)The term TRICARE Select means the option under the TRICARE program established pursuant to section 1075 of title 10, United States Code.(3)The term 2020 TRICARE Open Season means the period in 2020 for enrollment in and election of options regarding participation in the TRICARE program during 2021, namely the period beginning November 9, 2020, and ending December 14, 2020.(4)The terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code.